        Case 1:20-cv-03616-SDG Document 13 Filed 09/21/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

BRYAN ZACK MASON,

              Plaintiff,

v.                                         CASE NO. 1:20-CV-03616-SDG

SONY PICTURES,
ENTERTAINMENT INC., SONY
PICTURES TELEVISION INC.,
NBCUNIVERSAL MEDIA, LLC,
AND ERIC E. KRIPKE dba
KRIPKE ENTERPRISES,

              Defendants.


     CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO
           COMPLAINT AND MEMORANDUM IN SUPPORT

       Defendants Sony Pictures Entertainment Inc., Sony Pictures Television Inc.,

NBCUniversal Media, LLC, and Eric E. Kripke d/b/a Kripke Enterprises(“Kripke”),

collectively referred to herein as “Defendants,” by and through the undersigned

counsel and pursuant to Federal Rules of Civil Procedure 6(b)(1)(A), respectfully

request that the Court grant an extension of time through and including October 16,

2020, for the Defendants to answer or otherwise respond to Plaintiff Bryan Zack

Mason’s Complaint, without waiver of any defenses, and in support states as

follows:
           Case 1:20-cv-03616-SDG Document 13 Filed 09/21/20 Page 2 of 4




                                          1.

        On September 1, 2020, Plaintiff filed his Complaint against all Defendants

(Dkt. No. 1).

                                          2.

        Defendants NBCUniversal Media, LLC and Kripke were served with the

Complaint on or about September 4, 2020. Defendants Sony Pictures Entertainment

Inc. and Sony Pictures Television Inc. were served with the Complaint on or about

September 11, 2020.

                                          3.

        The deadline for Defendants NBCUniversal Media, LLC and Kripke to

respond to the Complaint is therefore September 25, 2020. The deadline for Sony

Pictures Entertainment Inc. and Sony Pictures Television Inc. to respond to the

Complaint is October 1, 2020.

                                          4.

        The Defendants are still investigating the claims asserted against them and

assessing their responses to the Complaint and respectfully seek an slight extension,

through and including October 16, 2020, to respond to Plaintiff’s Complaint so that

they can complete their assessment and finalize appropriate responses.




                                         2
#78485891_v1
           Case 1:20-cv-03616-SDG Document 13 Filed 09/21/20 Page 3 of 4




                                             5.

        Pursuant to Federal Rule of Civil Procedure 6(b), Defendants submit that good

cause is shown for the requested short extension of time to respond to the Complaint.

                                             6.

        This request is not sought for the purpose of delay and no party will be

prejudiced by the relief sought by this motion.

                                             7.

        Plaintiff consents to the relief requested in this motion.

                                             8.

        Respectfully submitted this 21st day of September, 2020.

                                         HOLLAND & KNIGHT LLP


                                          /s/ Caroline Johnson Tanner
                                         Caroline Johnson Tanner
                                         Georgia Bar No. 392580
                                         One Regions Plaza, Suite 1800
                                         1180 West Peachtree Street, N.W.
                                         Atlanta, GA 30309-3407
                                         (404) 817-8500
                                         (404) 881-0470 (Fax)
                                         caroline.tanner@hklaw.com

                                         Attorneys for Defendants Sony Pictures
                                         Entertainment Inc., Sony Pictures Television
                                         Inc., NBCUniversal Media, LLC, and Eric
                                         E. Kripke d/b/a Kripke Enterprises


                                            3
#78485891_v1
           Case 1:20-cv-03616-SDG Document 13 Filed 09/21/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

        I hereby certify that on this day a true and correct copy of CONSENT

MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT AND

MEMORANDUM IN SUPPORT has been filed via the Court’s CM/ECF electronic

service and served via the ECF system to all attorneys of record.

        This 21st day of September, 2020.

                                                HOLLAND & KNIGHT LLP

                                                /s/ Caroline Johnson Tanner
                                                Caroline Johnson Tanner
                                                Georgia Bar No. 392580




                                            4
#78485891_v1

#78485891_v1
